Citation Nr: 1422881	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  10-14 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease and degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for a hearing loss disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1968 to October 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).

In October 2012, the Board remanded the claims for further development.  That development has been completed as to the claims for service connection for hearing loss and tinnitus.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The claim of service connection for degenerative joint disease and degenerative disc disease of the lumbar spine is REMANDED to an Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A bilateral hearing loss disability was not affirmatively shown to have had its onset during service; a bilateral hearing loss disability of the sensorineural type was not manifested to a compensable degree within one year from the date of separation from service; and a bilateral hearing loss disability first shown after service beyond the one year presumptive period for sensorineural hearing loss as a chronic disease, is unrelated to an injury, disease, or event, including noise exposure, in service.

2.  Tinnitus was not affirmatively shown to have had its onset during service and is unrelated to an injury, disease, or event, including noise exposure, in service.





CONCLUSIONS OF LAW

1.  The criteria for service connection for a hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 





The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre-adjudication VCAA notice by letters dated in March 2009 and August 2009.  As for the content and the timing of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant n obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, and private medical records.  

The Veteran was afforded VA examinations in May 2009 and in November 2012.  As the reports of the VA examinations are based on a review of the Veteran's history and described the current findings in sufficient detail so that the Board's review is a fully informed one, the examinations reports, taken together, are adequate to decide the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  





As there is no indication of the existence of additional evidence to substantiate the claims decide herein, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims decided herein is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

A Veteran is entitled to VA disability compensation, referred to as service connection, for a disability resulting from personal injury suffered or disease contracted in line of duty in active military service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110 (wartime service). 

Generally, to establish entitlement to VA disability compensation, that is, service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be proved. 

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1110 as implemented in 38 C.F.R. § 3.303.  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).



For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for specific diseases listed as chronic diseases in 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.309.  The specified chronic diseases include sensorineural hearing loss as an organic disease of the nervous system, if the listed chronic disease becomes manifest to a degree of 10 percent within one year from date of separation from service.

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a). 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Competency is distinguished from the credibility and weight of admissible evidence, which are also factual determinations.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  


"Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance).  

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Hearing Loss

Evidence 

Impaired hearing is considered a disability for the purpose of VA disability compensation when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

The service treatment records do not show any complaint related to hearing loss.
On entrance examination, audiometric results were as follows (ASA converted to ISO):


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
25
5
5
X
10

LEFT
35
15
10
X
25



On separation examination, the audiometric results were as follows:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
5
5
10
5
10

LEFT
5
0
0
5
20


After service on VA audiology examination in May 2009, the Veteran described decreased hearing over the last 10 years.  The VA examiner noted the Veteran had a history of 40 years noise exposure after service as a mechanic and truck driver.  The VA examiner also noted that the Veteran was a mechanic in service.  

Audiometric results were as follows:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
30
25
20
55
65
94
LEFT
40
50
65
65
70
92

On a VA audiology examination in November 2012.  Audiometric results were as follows:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
250
25
35
55
60
92
LEFT
35
55
65
65
80
58

The VA examiner stated that it was not at least as likely as not that the Veteran's hearing loss was caused by or the result of an event in military service.  The VA examiner stated that the Veteran's service records did not support his claim as there was no significant change in hearing when comparing the entrance and separation audiograms.  


The VA examiner stated there was no clinically significant threshold shift and that the evidence indicated that hearing loss occurred after service.  The VA examiner explained that while the Veteran was a truck driver and mechanic in service for two years, he had over forty years as a truck driver and mechanic after service.  When asked if he recalled having hearing problems in service, the Veteran replied "I could not tell you for sure."  The VA examiner stated that in addition to the Veteran's service records not supporting his claim, it was more logical to conclude that over forty years as a truck driver and mechanic was more likely to have caused hearing loss than two years of the same job in service.

In April 2013, the Veteran submitted an article from The Journal of Neuroscience to the effect that noise-induced damage to the ear has progressive consequences that are considerably more widespread than are revealed by conventional threshold testing, and that reversibility of noise-induced threshold shifts mask progressive underlying neuropathology that likely has profound long-term consequences on auditory processing.

Analysis

The Veteran is competent to describe noise exposure in service, which is within the realm of the Veteran's personal experience.  See 38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).




The Veteran's noise exposure in service answers the question of what happened, but does not answer the questions of a current disability, that is, a bilateral hearing loss disability under 38 C.F.R. § 3.385, or of a relationship or nexus to noise exposure in service and a current hearing loss disability.  Competent and credible evidence is still required to establish a current hearing loss disability and nexus to noise exposure in service.  

While the Veteran has reported noise exposure in service, he has not asserted that he experienced hearing problems in service.  Rather, he has described his hearing as having deteriorated over 10 years as noted on VA examination in May 2009 and in written statement in August 2010).  Similarly, when asked whether he experienced hearing problems in service, the Veteran told the VA examiner he was not sure.  

The service treatment records alone do not affirmatively show that a hearing loss disability under 38 C.F.R. § 3.385 (40 decibel loss or greater at any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz or 26 decibels loss or greater for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz) was present in service. 

The question is whether the Veteran as a lay person is competent to offer an opinion on the causal relationship or nexus between the current bilateral hearing loss disability and the inservice noise exposure.  

A hearing loss disability under 38 C.F.R. § 3.385 is not simple medical condition, because the presence of hearing loss disability under 38 C.F.R. § 3.385 is not a question that can be competently answered by the Veteran as a lay person based on mere personal observation, as the diagnosis of falls outside the realm of common knowledge of a lay person, that is, not capable of lay observation, without specialized education, training, or experience. 38 C.F.R. § 3.3159; Jandreau, at 1377.




Also a hearing loss disability under 38 C.F.R. § 3.385 is not the type of condition under case law that has been found to be capable of lay observation.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfeet are capable of lay observation); see McCartt v. West, 12 Vet. App. 164, 167 (1999) (a skin condition is capable of lay observation; see Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus is capable of lay observation); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); and see Jandreau, at 1377, n. 4 (a lay witness is capable of diagnosing a dislocated shoulder or a simple medical condition, for example a broken leg, but not, for example, a form of cancer).

Applying the guidance of current case law, a hearing loss disability under 38 C.F.R. § 3.385 is an internal disease process more analogous to rheumatic fever, than either flatfeet, a skin condition, tinnitus, varicose veins, a dislocated shoulder, or a broken leg. 

For this reason, a hearing loss disability under 38 C.F.R. § 3.385 is not the type of conditions under case law that has been found to be capable of lay observation.  As the claimed disability is not capable of lay observation under Jandreau and by case law, the disability is not a simple medical condition. 

And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to diagnose a hearing loss disability under 38 C.F.R. § 3.385.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (the Board may find that lay evidence to diagnose a disability is not competent evidence). 

As a hearing loss disability under 38 C.F.R. § 3.385 is not capable of lay observation, that is, it is not a simple medical condition under Jandreau or by case law and any inference based on what is not personally observable cannot be competent lay evidence.  



And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the causal relationship or nexus between the claimed disability and the inservice noise exposure. 

For these reasons, the Veteran's lay opinion is not competent evidence of a causal relationship or nexus between a hearing loss disability under 38 C.F.R. § 3.385 and the inservice noise exposure. 

Since the Veteran's lay opinion is not competent evidence, the lay opinion is excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to the claim.  As the evidence is not admissible, the Board need not reach the credibility of the evidence. 

The medical evidence shows that a hearing loss disability under 38 C.F.R. § 3.385 was not shown until 2009, more than 38 years after separation from service in 1970 and well beyond the one year presumptive period for a sensorineural hearing loss disability as a chronic disease under 38 C.F.R. §§ 3.307 and 3.309.  

As for symptoms described by the Veteran that later support a diagnosis by a medical professional, no medical professional has attributed the current bilateral hearing loss disability to an injury, disease, or event, including noise exposure, in service.

The only competent medical evidence of record pertaining to causation or a nexus to service consists of the report of VA examination in November 2012.  The VA examiner, an audiologist, expressed the opinion that it was not at least as likely as not that hearing loss was caused by or a result of an event in service.  






The VA examiner stated that the Veteran's service records did not support his claim as there was no significant change in hearing when comparing the entrance and separation audiograms and that it was more logical to conclude that over forty years as a truck driver and mechanic was more likely to have caused the Veteran's hearing loss than two years of the same job in the service.

The opinion of the VA examiner constitutes competent and persuasive medical evidence with respect to the onset of bilateral hearing loss under 38 C.F.R. § 3.385 and a nexus to service, which opposes rather than supports the claim.

The opinion was rendered by an audiologist, who reviewed the Veteran's file and supported the conclusion reached in the opinion with reasoned analysis and who is qualified through education, training, or experience to offer a medical diagnosis or medical opinion.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  There is no medical evidence to the contrary.  

The Board has considered the article submitted by the Veteran.  However, as the article is not specific to his case, it is not probative with respect to the Veteran's assertion that in-service noise exposure caused his current hearing loss.  Further, while the article indicates that noise-induced damage to the ear has progressive consequences and that reversibility of noise-induced threshold shifts mask progressive underlying neuropathology that likely has profound long-term consequences on auditory processing, applying such logic to the Veteran's case does not provide any basis for concluding that two years of in-service noise exposure would cause the current hearing loss as opposed to 40 years of postservice noise exposure.  For these reasons, the article is not probative evidence.

As there is no competent lay or medical evidence on the material issue of fact, namely, a nexus to service, and no medical evidence in favor of the claim, the preponderance of the medical evidence is against the claim and the 
benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


Tinnitus

The service treatment records do not note any complaint of tinnitus.

After service on VA examination in May 2009, the Veteran reported constant bilateral high frequency ringing in his ears for over 10 years.  

On VA examination in November 2012, the Veteran stated that tinnitus had been present for quite a while, twenty years.  The VA examiner asked the Veteran if he recalled having tinnitus in service and the Veteran replied that he could not remember.  The VA examiner stated that it was less likely than not that tinnitus was caused by or a result of military noise exposure:

Since tinnitus is associated with hearing loss and evidence indicated that [the Veteran]'s hearing loss occurred after leaving the service, the tinnitus was most likely secondary to the hearing loss and also occurred after leaving the service.

The Veteran has reported onset of tinnitus decades after his separation from service.  Although he asserts that noise exposure in service resulted in tinnitus, the Veteran's lay evidence is outweighed by the medical nexus opinion offered by a VA examiner who based the opinion on a review of the Veteran's medical records and the Veteran's history of onset of tinnitus years after service.  

In sum, the weight of the credible evidence shows that tinnitus is not related to service.  For these reasons, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).








ORDER

Service connection for a bilateral hearing loss disability is denied.

Service connection for tinnitus is denied.


REMAND

The VA examiner who conducted the examination in November 2012 stated that the Veteran less likely had identifiable pathology of the spine resulting from military service.  The VA examiner stated that there were no service treatment records reflecting back problems during military service.

As the Veteran points out, the service treatment records do contain an entry dated October 23, 1970, which notes that the Veteran complained of his back hurting for one week with no radiation or paresthesias, and minimal tenderness noted over the lower thoracic area.  The Veteran was separated from service one week later.  

As it appears that the VA examiner's opinion was based on an incomplete history, a new opinion is necessary.  Once the Secretary of VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.








Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by a VA examiner, who has not previously examined the Veteran, to determine: 

Whether it is at least as likely as not (probability of 50 percent) that the current low back disability, degenerative disc disease and degenerative joint disease of the lumbar spine, is related to an injury, disease, or event during active duty. 

In formulating the opinion the VA examiner is asked to address the entry in October 23, 1970, in the service treatment records of the Veteran's complaint of his back hurting for one week with no radiation or paresthesia, and minimal tenderness noted over the lower thoracic area.  

The Veteran's file must be made available to the VA examiner for review.  

2.  After the above development, adjudicate the claim.  If the benefit is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


